Citation Nr: 0318950	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease, to include hypertension.

(The issue of entitlement to a waiver of the recovery of an 
overpayment of Department of Veterans Affairs non-service-
connected pension benefits in the amount of $4062.00 is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty on active duty from July 
1967 to July 1969 and April 1971 to January 1977.  He also 
had service in the Army Reserve, to including active duty for 
training from July 1961 to February 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1992 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, 
in part, determined that new and material evidence had been 
received in order to reopen the claim for service connection 
for cardiovascular disease.  Thereafter the RO denied the 
claim on the merits.  


REMAND

In an October 2002 remand the Board requested an addendum to 
the November 2000 VA cardiovascular examination.  This 
development has not been accomplished.  The United States 
Court of Veterans Appeals (Court), in Stegall v. West, 11 
Vet. App. 268 (1998), indicated, in pertinent part, that 
there exists a "compelling need to hold...that a remand...by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  As such, the Board finds that additional 
development is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should forward the veteran's 
claims file to the same doctor who 
conducted the November 2000 
cardiovascular examination or if that 
physician is unavailable to another 
cardiovascular specialist.  The physician 
should provide an addendum as to whether 
a chronic cardiovascular disorder was 
manifested within one year following the 
veteran's separation form service.  A 
complete rationale for any opinion 
expressed should be included in the 
addendum report.  If the physician 
desires another examination, it should be 
conducted.

2.  Thereafter, the RO is requested to 
re-adjudicate the veteran's claim.  If 
the benefit sought is not granted the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board o for additional development must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


